                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

KENNETH R. TALLMAN, JR.,

       Plaintiff,
                                                  CASE NO.: 3:19-cv-00468
vs.

GEORGIA-PACIFIC LLC,

      Defendant.
_____________________________________/

                                  NOTICE OF REMOVAL

       Defendant Georgia-Pacific LLC (“GP”) 1, by and through undersigned counsel and

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby notices its removal of this action from

the Circuit Court of the Seventh Judicial Circuit, in and for Putnam County, Florida, to the

United States District Court for the Middle District of Florida, Jacksonville Division. The

grounds for removal are:

                                      INTRODUCTION

       1.      This action is removed to the United States District Court for the Middle District

of Florida, Jacksonville Division, on the basis that this Court has original jurisdiction of this

action pursuant to 28 U.S.C. Section 1332, based upon complete diversity of citizenship of the

parties and satisfaction of the requisite jurisdictional amount in controversy.




       1
         Plaintiff incorrectly identified the Defendant as “Georgia, Pacific, LLC” and “Georgia
Pacific, LLC.”.
        2.      On or about April 1, 2019 2, Plaintiff originally filed this negligence action in

the Circuit Court of the Seventh Judicial Circuit in and for Putnam County, Florida against GP

in the case styled as Kenneth R. Tallman, Jr. v. Georgia-Pacific LLC, Case No. 2019-107-CA

(the “State Court Action”).

        3.      The State Court Action was filed in Putnam County, Florida. Because Putnam

County is within the Jacksonville Division of the United States District Court for the Middle District

of Florida, venue is therefore proper in the Jacksonville Division of this Court. 28 U.S.C. §§

1391(a), 1441(a); Middle District Local Rule 1.02(b)(1).

        4.      The Complaint was served upon GP on April 4, 2019. 3

                           DIVERSITY OF CITIZENSHIP EXISTS

        5.      At the time that Plaintiff filed his Complaint in the State Court Action, and at the

time of filing this Notice of Removal, complete diversity existed between Plaintiff and the

Defendant to this action pursuant to 28 U.S.C. § 1332.

        6.      Both at the time the Complaint was filed, and at the time of removal, Plaintiff

was a citizen and resident of Nassau County, Florida pursuant to 28 U.S.C. § 1332. [Compl., ¶

2]

        7.      For diversity purposes, a corporation is a citizen of the state in which it is

incorporated and of the state where it has its principal place of business. 28 U.S.C. §

1332(c)(1). A limited liability company or a limited partnership is a citizen of the state in


        2
          While Plaintiff’s Complaint for Damages and Demand for Jury Trial (“Complaint”)
states it was filed on March 28, 2018, the Court’s file stamp at the top of the Complaint
indicates it was filed on April 1, 2019.
        3
          GP was also served a second time on April 19, 2019, with what appears to be a
verbatim copy of the Complaint.


                                                  2
which its members or partners are citizens. Rolling Greens MHP, L.P., v. Comcast SCH

Holdings, LLC, 374 F.3d 1020, 1021-1022 (11th Cir. 2004).

        8.       To determine the citizenship of GP, one must follow a chain of LLC

membership and limited partnership ownership as follows:

    a. Defendant GP’s sole member is Georgia-Pacific Holdings, LLC.

        b. Georgia-Pacific Holdings, LLC’s sole member is Georgia-Pacific Equity

              Holdings LLC.

              c. Georgia-Pacific Equity Holdings LLC’s sole member is Koch Renewable

                 Resources, LLC.

                 d. Koch Renewable Resources, LLC’s sole member is Koch Industries, Inc.

                     e. Koch Industries, Inc. is a Kansas corporation with its principal place of

                          business in Kansas, and consequently, GP is a citizen of Kansas.

        9.       Therefore, both at the time the Complaint was filed, and at the time of removal, GP

is a citizen of Kansas.

                   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

        10.      In the Complaint, Plaintiff does not state the amount of damages sought, only that

damages exceed $15,000. [Compl., ¶ 1]

        11.      Plaintiff asserts a single cause of action for negligence against GP, alleging that

he has suffered “mental anguish, emotional or physical pain and suffering, resulting pain and

suffering[,] disability, trauma, inconvenience and the loss of capacity for enjoyment of life

experienced in the past and to be experienced in the future, permanent serious scarring and




                                                 3
disfigurement, and expenses of medical care and treatment” and that these losses are

“permanent and continuing in nature” and will be suffered “in the future.” [Compl., ¶ 13]

        12.     In a case such as this, where the complaint fails to specify the amount of

damages sought, the defendant need only show “by a preponderance of the evidence that the

amount in controversy more likely than not exceeds the jurisdictional requirement.” Roe v.

Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010); see also Pretka v. Kolter City

Plaza II, Inc., 608 F.3d 744 (11th Cir. 2010). If “not facially apparent from the complaint, the

court should look to the notice of removal and may require evidence relevant to the amount in

controversy at the time the case was removed.” Pretka, 608 F.3d at 754.

        13.     “The substantive jurisdictional requirements of removal do not limit the types

of evidence that may be used to satisfy the preponderance of the evidence standard. In addition

to filing a notice of removal, “[d]efendants may introduce their own affidavits, declarations, or

other documentation” in order to satisfy the jurisdictional requirements of removal. Pretka,

608 F.3d at 755. A removing defendant may make specific factual allegations establishing

jurisdiction and may support them with “reasonable deductions, reasonable inferences, or other

reasonable extrapolations.” Id. at 754. This evidence may be presented with the filing of the

notice of removal (as it is here), or after the filing of the notice of removal. 4 Id. at 772-74.

        14.     “A removing defendant is not required to prove the amount in controversy

beyond all doubt or to banish all uncertainty about it. Neither is the removing defendant



        4
          While GP believes that the evidence presented with this notice is sufficient to establish
this Court's jurisdiction, GP respectfully requests leave to supplement this evidence with
additional information should the Court have any concern as to the sufficiency of the
jurisdictional evidence, or in connection with any related motion practice.


                                                 4
required to research, state and prove the plaintiff's claim for damages against itself. Instead, a

removing defendant must prove only by a preponderance of the evidence that the amount in

controversy exceeds the $75,000 jurisdictional requirement.” Vaughn v. 21st Century Sec. Ins.

Co., No. 3:12CV410/MCR/CJK, 2012 WL 5904323, *2 (N.D. Fla. 2012). Moreover, a

“district court need not suspend reality or shelve common sense in determining whether the

face of a complaint, or other document establishes the jurisdictional amount.” Roe, 613 F.3d

at 1062 (internal citations omitted).

         15.   Attached hereto as Exhibit A, is the Affidavit of Robert Chadwick with

Sedgwick Claims Management Services, Inc., the third-party administrator for GP. Based on

Mr. Chadwick’s experience and based on a review of the allegations and damages claimed in

the Complaint, it is Mr. Chadwick’s view that the amount in controversy for this matter exceeds

$75,000.

         16.   Thus, based on the Complaint and the evidence provided by GP, the total

amount in controversy pursuant to 28 U.S.C. Section 1332, both at the time the Complaint was

filed and at the time of removal, exceeds the sum or value of $75,000, exclusive of interest and

costs.

                           REMOVAL IS OTHERWISE PROPER

         17.   This removal was timely effectuated within 30 days of service of process. 28 U.S.C.

§ 1446(b).

         18.   On even date, written notice of the filing of this Notice of Removal was timely

served on Plaintiff’s counsel by United States mail, and a copy of this Notice of Removal was




                                                5
filed with the Clerk of the Circuit Court of the Seventh Judicial Circuit, in and for Putnam

County, Florida, in compliance with 28 U.S.C. Section 1446(d).

       19.     True and legible copies of all process, pleadings, orders, and other papers or

exhibits of every kind, including depositions, on file in the State Court Action as of the date of

filing of this notice are attached hereto as composite Exhibit B, as required by 28 U.S.C.

Section 1446(a) and Middle District Local Rule 4.02.

Dated this 25th day of April, 2019.


                                               BISHOP & CO.

                                               By: /s/ Thomas E. Bishop________
                                                       Thomas E. Bishop
                                               Florida Bar Number 993603
                                               Helen P. Roberson
                                               Florida Bar Number 0016196
                                               One Independent Drive, Suite 1700
                                               Jacksonville, Florida 32202
                                               (904) 598-0034/(904) 598-0395 (facsimile)
                                               tbishop@bishopmills.com
                                               hroberson@bishopmills.com
                                               gcassada@bishopmills.com
                                               service@bishopmills.com

                                               Attorneys for Defendant




                                                6
                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 25th day of April, 2019, a copy of the foregoing has
been furnished via U.S. Mail and electronic mail to the following:

 John E. Eversole III
 Rubenstein Law, P.A.
 9130 S. Dadeland Blvd, PH
 Miami, FL 33156
 John@rubensteinlaw.com
 nancy@rubensteinlaw.com
 eservice@rubensteinlaw.com

 Attorneys for Plaintiff
                                                 /s/ Thomas E. Bishop________
                                                        Attorney




                                           7
